NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 21 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JACK R. FINNEGAN,                               No. 17-56200

                Plaintiff-Appellant,            D.C. No. 8:17-cv-00976-DSF-DFM

 v.
                                                MEMORANDUM*
CITY OF DANA POINT; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                    Dale S. Fischer, District Judge, Presiding

                           Submitted August 15, 2018**

Before:      FARRIS, BYBEE, and N.R. SMITH, Circuit Judges.

      Jack R. Finnegan appeals pro se from the district court’s judgment

dismissing his 42 U.S.C. § 1983 action alleging constitutional claims arising from

state court proceedings. We have jurisdiction under 28 U.S.C. § 1291. We review

de novo a dismissal under the Rooker-Feldman doctrine. Noel v. Hall, 341 F.3d



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
1148, 1154 (9th Cir. 2003). We affirm.

      The district court properly dismissed Finnegan’s action as barred by the

Rooker-Feldman doctrine because Finnegan’s action is a “de facto appeal” of a

prior state court judgment, and he raises issues that are “inextricably intertwined”

with that judgment. See Cooper v. Ramos, 704 F.3d 772, 782 (9th Cir. 2012)

(concluding plaintiff’s claim for conspiracy was “inextricably intertwined” with

the state court’s decision); Henrichs v. Valley View Dev., 474 F.3d 609, 616 (9th

Cir. 2007) (Rooker-Feldman doctrine barred plaintiff's claim because the relief

sought “would require the district court to determine the state court’s decision was

wrong and thus void”).

      AFFIRMED.




                                          2                                    17-56200